FILED
                            NOT FOR PUBLICATION                             JUN 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OSCAR ARMANDO RIVERA-OLIVA,                      No. 09-71162
AKA Oscar Oliva, AKA Oscar Rivera,
                                                 Agency No. A094-314-274
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 12, 2013 **
                               Pasadena, California

Before: RAWLINSON and BYBEE, Circuit Judges, and TIMLIN, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert J. Timlin, Senior District Judge for the U.S.
District Court for the Central District of California, sitting by designation.
      Oscar Armando Rivera-Oliva (Rivera-Oliva) petitions for review of the

decision by the Board of Immigration Appeals (BIA) denying his applications for

asylum, withholding of removal, cancellation of removal, and protection under the

Convention Against Torture Act (CAT).




      1.      The BIA correctly determined that Rivera-Oliva’s application for

asylum was time-barred. Rivera-Oliva failed to establish changed or extraordinary

circumstances to excuse his untimely filing. See Husyev v. Mukasey, 528 F.3d
1172, 1181-82 (9th Cir. 2008) (recognizing an exception to the asylum filing

deadline when the petitioner shows extraordinary circumstances directly related to

the delay).




      2.      Although Rivera-Oliva’s asylum was time-barred, he may

nevertheless apply for withholding of removal. See Tamang v. Holder, 598 F.3d
1083, 1091 (9th Cir. 2010). A person must establish a clear probability of

persecution to qualify for withholding of removal. See id. A personal vendetta or

revenge does not satisfy this requirement. See Molina-Morales v. INS, 237 F.3d
1048, 1051-52 (9th Cir. 2001). This record does not compel the conclusion that

Rivera-Oliva would more probably than not be persecuted if he returned to El


                                          2
Salvador. See Kaiser v. Ashcroft, 390 F.3d 653, 661 (9th Cir. 2004) (articulating

standard).




      3.     Rivera-Oliva failed to raise before the BIA the argument that he was a

member of a particular social group. Therefore, this argument is unexhausted. See

Pagayon v. Holder, 675 F.3d 1182, 1188 (9th Cir. 2011) (noting that we only

review issues after a petitioner has exhausted all administrative remedies). In any

event, Rivera-Oliva failed to establish that he was a member of a particular social

group “united by a voluntary association.” Henriquez-Rivas v. Holder, 707 F.3d
1081, 1084 (9th Cir. 2013) (en banc).




      4.     To qualify for CAT relief, a petitioner must show that it is more likely

than not that he would be tortured with the acquiescence of the government if

removed to the country of origin. See Zheng v. Ashcroft, 332 F.3d 1186, 1194-95

(9th Cir. 2003). Substantial evidence supported the BIA’s determination that

Rivera-Oliva was not entitled to CAT protection, because he failed to present

evidence of acquiescence of the government of El Salvador. See id. at 1193-95.




                                          3
      5.    To qualify for cancellation of removal a petitioner must establish good

moral character for the requisite period. See Camacho-Cruz v. Holder, 621 F.3d
941, 942 (9th Cir. 2010). The BIA affirmed the ruling by the immigration judge

that Rivera-Oliva did not meet the good moral character requirement because he

was incarcerated for more than 180 days. See also Arreguin-Moreno v. Mukasey,

511 F.3d 1229, 1233 (9th Cir. 2008) (explaining that a petitioner cannot meet the

good moral character requirement if she served 180 days or more in a penal

institution). The record supports the agency’s determination.

      PETITION FOR REVIEW DENIED.




                                         4